Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-22 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 1, the prior art does not disclose or suggest the following:
“…the charging station including: a charging zone including a power supply coil to wirelessly supply the charged power to the robot; and a moving rail configured to move the robot past the power supply coil to charge the robot.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-10 and 21-22 are also allowed.
Regarding claim 11, the prior art does not disclose or suggest the following:
“…determining, by at least one sensor of the robot, whether the robot arrives at a destination of a user included in the boarding information; determining, by a processor of the robot, a charging amount of a charged power when the at least one sensor determines that the robot has arrived at the destination of the user…transmitting, by the charging station, the charging availability information including a charging state of each robot to the server; and moving the robot to a repository for a reserved user or moving the robot to a mounting station to mount an auxiliary device when the auxiliary device is necessary for a movement of the reserved user, after the charging of the robot is completed.” in combination with the remaining limitations of independent claim 11. Dependent claims 12-20 are also allowed.

The examiner found WATANABE (US 2019/0108757 A1, hereinafter WATANABE) and NEWMAN (US 2018/0189683 A1, hereinafter NEWMAN).
WATANABE discloses a vehicle dispatch system which provides a vehicle dispatch service of an autonomous driving vehicle in response to a vehicle dispatch request from a user. The vehicle dispatch system includes a dispatch vehicle position estimation unit that estimates a dispatch vehicle position based on comparison of a surrounding environment recognition information, which is acquired by a sensor mounted in a dispatch vehicle. NEWMAN discloses an autonomous electric vehicle charging priority network wherein the autonomous vehicle receives availability information of charging stations within a certain distance of the vehicle when the vehicle state of charge is below a certain level. The stations provide availability information can either be provided directly to the vehicles or to cloud server which in return provides the information to vehicles. However, neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859